DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2007/0048057) in view of Lee et al. (US 2002/0098025).
	Youn et al. discloses a printing apparatus comprising:
                          a conveyance unit configured to convey a sheet in a conveyance direction (FIG. 2: The conveyance unit conveys the sheet P as shown);
                         a printing unit (FIG. 2, element 120) including a printhead (FIG. 2, element 125) that performs printing on a sheet conveyed by the conveyance unit;
                        a platen (FIG. 7, element 236) provided so as to face the printhead (FIG. 7, element 125), and configured to support a sheet (FIG. 7, element P2) on which the printhead performs printing;
                        a detection unit configured to detect a distance to a sheet supported by the platen (paragraph [0015]);
                         a support portion provided downstream of the printing unit in the conveyance direction (FIGs. 6-7: The rightmost element 240), movable between a first position at which the support portion forms a conveyance surface for a sheet and a second position at which the support portion protrudes from the conveyance surface, the support portion being capable of supporting a sheet from below (FIG. 7 shows the support portion at the first position and FIG. 6 shows the support portion at the second position); and
                        a determination unit configured to determine, based on a detection result of the detection unit, whether the support portion is at the first position or the second position (FIGs. 6-7: The controller 265 controls the moving member 240 at different positions to maintain the gap as desired).
Youn et al. however does not teach wherein the printhead is configured to move in a sheet widthwise direction intersecting the conveyance direction and wherein the detection unit mounted on the printing unit and to be moved in the sheet widthwise direction by the printing unit.
Lee et al. discloses a printing apparatus comprising a printing unit (FIG. 4, element 30) having a printhead (FIG. 4, element 33a) configured to move in a sheet widthwise direction and a gap detection unit (FIG. 4, element 40) mounted on the printing unit and to be moved in the sheet widthwise direction by the printing unit.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the printing unit in Youn’s printing apparatus to include the gap detection unit for detecting the gap between the printhead and the printing medium in order to automatically adjusting the head gap accordingly to ensure the printing quality as taught by Lee et al. (paragraph [0010]).
Regarding to claim 7: wherein a recess portion configured to store the support portion located at the first position is provided in a conveyance path of a sheet by the conveyance unit (Youn et al.: FIG. 7 shows the moving element 240 in the recess position).

2.	Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2007/0048057) in view of Lee et al. (US 2002/0098025), and further in view of Tamai (US 10272704).
Youn et al., as modified, discloses the claim invention as discussed above except further comprising a pair of protruding portions provided so as to face each other in a conveyance path of a sheet by the conveyance unit, and the pair of protruding portions being capable of supporting a sheet from below, wherein the support portion is located between the pair of protruding portions.
	Tamai discloses a printing apparatus comprising a platen for supporting printing medium (FIG. 5, element P), wherein the platen comprises a pair of protruding portions (FIG. 5, elements 37) provided so as to face each other across the width of the printing medium to support the printing medium from below.
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the platen in Youn’s printing apparatus, as modified, to include the pair of protruding portions to support the printing medium from below in order to suppress an issue due to the variation in the width direction positions of printing medium as taught by Tamai (column 1, lines 45-50). In addition, such modification causes the movement members 240 in Youn’s printing apparatus to locate between the pair of protruding portions 37 of Tamai’s platen.
Regarding to claims 3-4: wherein each of the pair of protruding portions includes an inclined surface on an inward side or on at least one side in the sheet widthwise direction (Tamai: FIG. 6, elements 37).
	Regarding to claims 5-6: wherein the pair of protruding portions and the support portion are provided in a discharge path for discharging a sheet from a main body of the printing apparatus, wherein the pair of protruding portions and the support portion are provided in a discharge tray configured to receive a sheet discharged from a main body of the printing apparatus (Tamai: FIG. 1: The discharge tray 21).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853